
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34


THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

        You have been granted the number of restricted stock units indicated
below by Theravance, Inc. (the "Company") on the following terms:

Name:                    «Name»

Restricted Stock Unit Award Details:

Date of Grant:   «DateGrant» Restricted Stock Units:   «TotalShares»
Vesting Commencement Date:   «VestComDate»

        Each restricted stock unit (the "Restricted Stock Unit") represents the
right to receive one share of the Company's Common Stock subject to the terms
and conditions contained in the Restricted Stock Unit Agreement.

Vesting Schedule:

        Vesting is dependent upon continuous service as an employee of the
Company, a Parent, a Subsidiary or an Affiliate ("Service") throughout the
vesting period. The units will vest as follows: 25% on <<InitialVestDate>>;
6.25% on <<SecondVestDate>>; and an additional 6.25% on the final day of each
3-month period thereafter through <<FinalVestDate>>, provided that you remain in
continuous service through such date.

        You and the Company agree that your right to receive the units is
granted under and governed by the terms and conditions of the Plan and of the
Restricted Stock Unit Agreement that is attached to and made a part of this
document. Capitalized terms not defined herein have the meaning ascribed to such
terms in the Plan.

        You further agree that the Company may deliver by email all documents
relating to the Plan or this award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

        You agree to cover the applicable withholding taxes as set forth more
fully herein.

--------------------------------------------------------------------------------



THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AGREEMENT

Payment for Shares   No payment is required for the restricted stock units you
are receiving.
Nature of Units
 
Your units are bookkeeping entries. They represent only the Company's unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.
Settlement of Units
 
Each of your units will be settled when it vests (unless you and the Company
have agreed to a later settlement date pursuant to procedures that the Company
may prescribe at its discretion).
 
 
At the time of settlement, you will receive one share of the Company's Common
Stock for each vested unit.
Vesting
 
The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.
 
 
No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award. It is intended
that vesting in the restricted stock units is commensurate with a full-time work
schedule. For possible adjustments that may be made by the Company, see the
Section below entitled "Leaves of Absence and Part-Time Work."
 
 
The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.
Forfeiture
 
If your Service terminates for any reason then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately. This means that the
restricted stock units will immediately revert to the Company. You receive no
payment for restricted stock units that are forfeited. The Company determines
when your Service terminates for this purpose.
Leaves of Absence and Part-Time Work
 
For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. If your leave of absence lasts for more
than 6 months, then vesting will be suspended on the day that is 6 months and
1 day after the leave of absence began. Vesting will resume effective as of the
second vesting date after you return from leave of absence provided you have
worked at least one day during that vesting period.
 
 
In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

--------------------------------------------------------------------------------




 
 
If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the restricted stock
units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company's policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.
 
 
The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.
Stock Certificates
 
No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest. After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.
Stockholder Rights
 
The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.
Units Restricted
 
You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.
Withholding Taxes
 
No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award. Prior to the relevant taxable event, you
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all withholding obligations for applicable taxes. You authorize the Company to
instruct the broker whom it has selected for this purpose to sell a number of
shares of Common Stock to be issued upon the vesting of your restricted stock
units to meet the withholding obligations. Such sales shall be effected at the
prevailing market price following the date that the restricted stock units vest.

2

--------------------------------------------------------------------------------




 
 
You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations. To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company may in its discretion
(a) withhold the balance of all applicable taxes legally payable by you from
your wages or other cash compensation paid to you by the Company and/or
(b) withhold in shares of Common Stock, provided that the Company only withholds
an amount of shares not in excess of the amount necessary to satisfy the minimum
withholding amount. The fair market value of withheld shares, determined as of
the date taxes otherwise would have been withheld in cash, will be applied
against the withholding taxes. If the Company satisfies the obligation for taxes
by withholding a number of shares of Common Stock as described above, you are
deemed to have been issued the full number of shares subject to the award of
restricted stock units.
Restrictions on Issuance
 
The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.
Restrictions on Resale
 
You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company's Insider Trading Policy, a copy of which can be found on
the Company's intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.
No Retention Rights
 
Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent or Subsidiary) in any capacity. The Company
and its Parent and its Subsidiaries reserve the right to terminate your Service
at any time, with or without cause.
Adjustments
 
In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.
Applicable Law
 
This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.


3

--------------------------------------------------------------------------------




The Plan and Other Agreements
 
The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company's intranet or by request to the Finance
Department.
 
 
This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34



THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN NOTICE OF RESTRICTED STOCK UNIT
AWARD
